Citation Nr: 1633176	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-00 970	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO, inter alia, denied service connection for kidney condition requiring dialysis.  In that same month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

The Veteran testified before a Veterans Law Judge, who is no longer available, at a hearing at the RO in April 2012.  A transcript of the hearing has been associated with the claims file.

In March 2013, given other kidney disorder diagnoses of record, the Board expanded the claim on appeal as encompassing all kidney disorders, as reflected on the title page (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.   After accomplishing further action, the AMC continued to deny the claim (as reflected in a March 2014 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

The Board notes that, also in April 2014, the Veteran submitted an April 2014 medial letter completed by Dr. D.M.P.  Although the Veteran's substantive appeal was submitted prior to February 2, 2013, the Veteran has not waived initial consideration of the evidence by the agency of original jurisdiction (AOJ) consideration of the evidence.   See 38 C.F.R. § 20.1304 (2015).  However, inasmuch as the Board is remanding the claim on appeal, the AOJ will have opportunity to review the additional evidence received on remand, and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

As a final point, the Board the Board notes that the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In March 2016, the Board sent a letter to the Veteran which explained that the VLJ who conducted his hearing (no longer employed by VA) was not available to participate in the appeal, and offered the Veteran a hearing before a different VLJ.  In April 2016, the Veteran responded that he did not want another hearing.  

In addition to the paper file, there are now paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims file associated with the Veteran.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
	
In the prior remand, the Board requested that the AOJ arrange for the Veteran to undergo a VA examination,; however,  because of the complexity of the case, the AOJ arranged to obtain a medical opinion from a subject matter expert to obtain medical findings and opinions as to the etiology of the Veteran's kidney disorders, including renal cell carcinoma and papillary adenomas.  The Board specifically  directed the VA physician to address the Veteran's alleged in-service exposure to toxic chemicals, to include compounds of trichloroethylene (TCE) and tetrachloroethylene or perchloroethylene (both referred to as PCE hereinafter, as they are the same chemical compound), and benzene.  The Board additionally notes that vinyl chloride was also present in the water, as provided by a 2009 report from the National Research Council of the National Academies Committee on Contaminated Water (the Committee).  

The resulting March 2014 VA medical report reflects that the VA physician determined that a physical examination was not necessary, because the existing medical evidence was sufficient to provide an opinion.  In the report, the VA physician concluded that the Veteran's end-stage renal disease was not a result of water contamination while serving at Camp Lejeune, but was rather due to his long-term severe, poorly controlled elevated blood pressure, as documented by his kidney specialist and urologist.  

The VA physician noted that there is limited suggestive evidence for TCE and PCE causing renal cancer, as the mechanism by which the solvents exert their effects on the kidney appears to be similar in laboratory rats and humans, which strengthens the plausibility that these solvents caused kidney cancer in the occupational studies (degreasers, painters, solvent workers) that found suggestive evidence of associations.  The VA physician further noted that the level and duration of exposure in cases of occupational exposure is significantly greater than that which would be observed in many of the veterans that would have trained or resided at Camp Lejeune.  The VA physician also pointed to a retrospective cohort study by Zhao, et al., (2005), which found increased risk of kidney cancers with TCE exposure, however, the VA physician indicated that the increased risk was only at the highest exposure levels for a duration of at least two years and exposure assessments were based on a job exposure matrix which has yet to be validated.  The VA physician noted that the lack of validation raises doubts about the validity and accuracy of the findings and that although positive associations were suggested by three studies (Henschler et al., 1995; Pesch et al., 2000b; Vamvakas et al., 1998), one was based on self-reported exposures (Vamvakas et al., 1998), and the Committee was concerned about bias and that the Committee did not find the results of the other case-control study to be persuasive (Pesch et al., 2000).  The VA physician further noted that for exposure to benzene, toluene, xylene, and isopropyl alcohol, there were only a small number of studies available, and they lacked consistently positive findings, and, therefore, the Committee determined that the evidence for these exposes was in sufficient to determine whether an association exists for kidney cancer.  

Here, although the VA physician addressed the etiology of the Veteran's renal cell carcinoma, she failed to address the etiology of diagnosed papillary adenomas, as requested by the Board.  See Stegall, supra.  In addition, in providing an etiology of the Veteran's renal cell carcinoma, the VA physician specifically concluded that this disease was not caused by TCE or PCE, but was rather due to his hypertension.  However, the examiner did not address whether other chemical compounds found in Camp Lejeune's water supply, specifically to include benzene or vinyl chloride, caused the Veteran's kidney disorders, also requested by the Board.  See id.  

Furthermore, the VA physician merely noted that the Committee's 2009 report determined that the evidence for exposure to benzene was insufficient to determine whether an association exists for kidney cancer based on the small number of studies; however, such a finding fails to support the conclusion that there is no association between the two.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

These deficiencies necessitate another remand of this matter.  See Stegall, supra.  See also Nieves-Rodriguez, 22 Vet. App. 295.  Notably, once VA undertakes the effort to provide an examination or obtain an opinion when developing a claim, it must provide or obtain  one adequate for the purpose sought.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also, the Veteran submitted a 2010 article from the Agency for Toxic Substances and Disease Registry, which indicated that there was only one study that looked at the health problems in children related to drinking water contaminated with benzene, but that there were too few children exposed to benzene to reach any conclusion about health problems.  It further noted that there were no studies that looked at the health problems in adults related to drinking water contaminated with benzene.  In connection therewith , an April 2014 medical letter from Dr. D.M.P, provided that the drinking water at Camp Lejeune was contaminated with industrial solvents (benzene) and that kidney cancer is one of the conditions reported to be linked to such contaminated drinking water.  A VA physician should address this evidence..

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical findings and opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-to resolve the claim on appeal.  Id.  See also 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To this end, the AOJ should arrange to obtain an addendum opinion from the individual who provided the March 2014 opinion, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to obtaining further medical findings/opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Lexington VA Medical Center (VAMC) and that records dated through March 2014 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since March 2014.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Lexington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the clinician who provided the March 2014 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician (preferably, a nephrologist) based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all kidney disability(ies) currently present or validly diagnosed at any time pertinent to the current claim, to include end-stage renal disease, renal cell carcinoma and papillary adenomas (even now asymptomatic or resolved).

Then, with respect to each such diagnosed kidney disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, particularly to his in-service exposure to toxic chemicals while stationed at Camp Lejeune.  

In addressing the above, the physician must consider and discuss the presence of benzene and vinyl chloride in Camp Lejeune's contaminated water supply.  The examiner must also consider and discuss the April 2014 medical letter from Dr. D.M.P, which indicates that there is an association between benzene exposure and kidney cancer, as well as the 2010 article from the Agency for Toxic Substances and Disease Registry submitted by the Veteran.

Also, the physician must consider and discuss all lay assertions-to include the Veteran's assertions as to the nature, onset and continuity of symptoms.  In this regard, the physician is advised that the Veteran is competent to report events, injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions are discounted in any regard, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached (to include identification of the facts and medical authority supporting such conclusions) must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


